Title: From John Adams to Josiah Quincy, 29 July 1775
From: Adams, John
To: Quincy, Josiah


     
      Philadelphia. July 29th. 1775
      Dear Sir
     
     I had yesterday the honour of your letter of July the eleventh, and I feel myself much obliged, by your kind attention to me and my family, but much more by your care of the public safety, and the judicious and important observations you have made. Your letters Sir, so far from being “a burden,” I consider as an honour to me, besides the pleasure and instruction they afford me. Believe me, Sir, nothing is of more importance to me, in my present most arduous, and laborious employment, than a constant correspondence, with gentlemen of figure and experience, whose characters are known. The minutest fact, the most trivial event, that is connected with the great American Cause, becomes important, in the present critical situation of affairs, when a Revolution seems to be in the designs of Providence, as important, as any that ever happened in the affairs of mankind.
     We jointly lament the loss of a Quincy, and a Warren; two characters, as great in proportion to their age, as any that I have ever known in America. Our country mourns the loss of both, and sincerely sympathises with the feelings of the mother of the one, and the father of the other. They were both my intimate friends, with whom I lived and conversed, with pleasure and advantage. I was animated by them, in the painful, dangerous course, of opposition to the oppressions brought upon our Country; and the loss of them, has wounded me too deeply, to be easily healed. “Dulce, et decorum est pro Patria mori.”
     The ways of Heaven are dark and intricate; but you may remember the words, which many years ago you and I, fondly admired, and which upon many occasions I have found advantage in recollecting.
     
      Why should I grieve,—when grieving I must bear.
      And take with guilt,—what guiltless I might share?
     
     I have a great opinion of your knowledge, and judgment, from long experience, concerning the channels and islands in Boston harbour; but I must confess your opinion that the harbour might be blocked up, and seamen and soldiers made prisoners, at discretion, was too bold and enterprising for me, who am not apt to startle at a daring proposal; but I believe I may safely promise you powder enough, in a little time for any purpose whatever. We are assured in the strongest manner, of salt-petre, and powder, in sufficient plenty another year of our own make. That both are made in this city, you may report with confidence, for I have seen both, and I have seen a set of very large powder works, and another of saltpetre.
     I hope Sir, we shall never see a total stagnation of commerce, for any length of time. Necessity will force open our ports. Trade if I mistake not will be more free than usual. Your friend Dr. Franklin, to whom I read your letter, and who desires his compliments to you; has been employed in directing the construction of row gallies for this city. The Committee of safety for this province have ordered twenty of them to be built, some of them are finished. I have seen one of them, it has twelve oars on each side. They rowed up the river the first time, four miles in an hour, against a tide which ran down four miles an hour. The Congress have recommended to the Colonies, to make provision for the defence of their navigation, in their harbours, rivers, and on their sea coasts. Of a floating Battery I have no idea—am glad you are contriving one. You tell me Sir, that General Lee complained that “he did not find things, as the Massachusetts Delegates had represented them.” What General Lee could mean by this Sir, I know not. What particulars he found different from the repre­sentation, I do not know—nor do I know which delegate from the Massachusetts, he received a mistaken representation from. I think he should have been particular, that he might not have ran the risque of doing an injury. If General Lee should do injustice, to two of the Massachusetts delegates, he would commit ingratitude at the same time, for to two of them, he certainly owes his promotion in the American army, how great a hazard soever, they ran in agreeing to it. I know him very thoroughly I think, and that he will do great service in our army, at the beginning of things, by forming it to order, skill, and discipline. But we shall soon have officers enough. Your friend, and humble servant,
    